IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Phillip Davis,
Petitioner(s),

Case Number: l:18cv803
vs.

Chief Judge Susan J. Dlott
Warden, Lebanon Correctional Institution,
Respondent(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on December 6, 2018 (Doc. 4), to Whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired December 20, 2018, hereby
ADOPTS said Report and Recommendation.

Accordingly, petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. §2254
is DISMISSED without prejudice.

A certificate of appealability will not issue with respect to any Order adopting the Report
and Recommendation to dismiss the instant habeas corpus petition on the procedural ground of
duplicativeness. Under the first prong of the applicable two-part standard enunciated in Slack v.
McDam'el, 529 U.S. 473, 484-85 (2000) “jurists of reason” will not find it debatable whether the
Court is correct in its procedural ruling.

With respect to any application by petitioner to proceed on appeal in forma pauperis, the

Court certifies pursuant to 28 U.S.C. §191 5(a)(3) that an appeal of any Order adopting the Report

and Recommendation will not be taken in “good faith,"' therefore, petitioner is DENIED leave to
appeal in_/`orn.'a pauperis upon a showing ol` financial necessityl .S`ee ch. R. App. P. 24(2\);
Kincade v. Sparkman, l 17 F.3d 949_. 952 (6"‘ Cir. 199?).

IT IS SO ORDI'£RED.

jua»at.;l£ah

Judgc Susan .l. t
Unitcd States Dist cl Court

